DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/251,039. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Feb 25, 2022 has been entered.
 

Status of Claims
Claim(s) 1-16 and 21-24 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Feb 25, 2022 has been entered. Applicant’s Remarks filed on Feb 25, 2022 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 5-10 of Applicant’s Remarks, the prior art rejection(s) has/have been withdrawn.


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 4 and 12 has/have been amended to recite “wherein the test sample is obtained from less than 10 cells”. Support for the limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of a limit for the number of cells for the 


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-16 and 21-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 1 and 9, the recitation “the test peptides” is unclear. There is no antecedent basis for this limitation in the claim. The examiner suggests linking the ‘test sample’ with the ‘test peptides’ to describe how one is obtained from the other. The examiner notes that such an amendment would overcome this rejection (the examiner notes that any amendment must be adequately supported in the specification). 

	Regarding Claim 1 and 9, the recitations, found in the final line of the claims, of “thereby identifying and quantifying the test peptides” and “thereby identifying and quantifying the post-translationally modified test peptides” are unclear. The methods of Cl1aim 1 and 9 ultimately labeled test peptides and labeled post-translationally modified test peptides, respectively, as per the preamble and the steps of the claims. The examiner suggests amending the claims to ensure a consistent nomenclature throughout, reciting labeled test peptides and labeled post-translationally modified test peptides consistently. 

	Claim(s) 2-8, 9-16 and 21-24 are rejected by virtue of dependency on Claim(s) 1 and 9, as applicable. 
	
	Regarding Claim 2, the claim as a whole is unclear. Claim 2 states that the test sample is obtained from a single cell but Claim 1 has been amended to recite that the test sample comprises a single cell. Thus, it is unclear what the test sample is. Is the test sample a single cell, or is something obtained from a single cell? 

	Regarding Claim 4, the claim as a whole is unclear. As Claim 1 describes that the test sample is a single cell, the recitation of “wherein the test sample is obtained from less than 10 cells” in Claim 4 is unclear. Is the test sample a single cell, or is it a grouping of cells? (see, also, 112(a) New Matter section). 

Regarding Claim 8, the recitation of “the test peptides from the test sample” is unclear. There is no antecedent basis for the test peptides being from the test sample.
	
Regarding Claim 8, the claim as a whole is unclear. As best understood, the mechanical lysis in Claim 1 is what produces the test peptides. However, Claim 8 appears to describe a distinct method to produce the test peptides. The additional limitations of Claim 8 appear to be at odds with what was previously recited in Claim 1, rendering Claim 8 unclear. Clarification is required.

	Regarding Claim 8, the recitation of “wherein the test peptides from the test sample are obtained by” is unclear. The additional limitations describe a method of obtaining labeled test peptides. The examiner suggests rewriting lines 1-2 of the claim to accurately represent what is being described in the step while considering the additional limitations in Claim 1. 
	
Regarding Claim 10, the claim as a whole is unclear. Claim 10 states that the test sample is obtained from a single cell but Claim 9 has been amended to recite that the test sample comprises a single cell. Thus, it is unclear what the test sample is. Is the test sample a single cell, or is it something obtained from a single cell?

Regarding Claim 12, the claim as a whole is unclear. As Claim 9 describes that the test sample is a single cell, the recitation of “wherein the test sample is obtained from less than 10 cells” in Claim 12 is unclear. Is the test sample a single cell, or is it a grouping of cells? (see, also, 112(a) New Matter section).


Allowable Subject Matter
Claim(s) 1-16 and 21-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The closest prior art document is deemed to be Hunter (US 2007/0054345, already of record). Hunter teaches identifying and quantifying groups of cells by mixing a sample of labeled peptides with a control sample of labeled control peptides, where the labels of the peptides and the control peptides are distinct labels. Hunter teaches using LC-MS/MS to analyze the samples. Hunter does not teach performing the method on labeled peptides from a single cell 
 In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The method of Claim 1, where the feature that defines over the art is the evaluation of labeled peptides from a single cell by using a control (or carrier) sample of labeled control peptides obtained from 10-fold more cells than the test sample.
The method of Claim 9, where the feature that defines over the art is the evaluation of labeled peptides from a single cell by using a control (or carrier) sample of labeled control peptides obtained from 10-fold more cells than the test sample.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798